DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is responsive to a communication dated March 31, 2022. Claims 1, 8 and 13 are amended and claims 1-17 are pending in the present application. 

	Response to Arguments
The Applicant first argues, in the first paragraph of page 8 of the applicant’s response, that Kaneko within context of Gale would suggest control of boost regulator 20, not fault interrupt circuit 30.
However, due to the amendments, the reference of Gale has been withdrawn, rendering the argument moot.
The Applicant further argues, in the second paragraph of page 8 of the applicant’s response, that Kaneko is directed to controlling the operation of a switching power supply and not a charge circuit interrupt device and hindsight informed the examiner’s conclusion that the operations of Kaneko with regard to the “switch” could be applied to a fault interrupt device.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Kaneko is related to controlling a switch such that the voltage input is controlled. One of ordinary skill would use a switching control to provide a signal to a switch to control the voltage supply to an on-board charger in order to prevent overcharging and/or damage to the on-board charger/battery. Thus, it would be obvious to one of ordinary skill in the art to use the switching control of Kaneko to provide control of switches in a charge circuit interrupt device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the applicant admitted prior art in FIGS. 1 and 2 of the present application (hereinafter AAPA) and Kaneko JPH10108451A.
Regarding claim 1, AAPA discloses a vehicle (12), with a high voltage battery (26) – or traction battery. An onboard charger (24) is configured to be electrically connected with an AC wall outlet (16) – otherwise known as an off board AC grid – via a charging cable (14).  The charge cable (14) is connected between the automotive vehicle (12) and an AC wall outlet (16). The charge cable (14) includes a CCID (18) external to the vehicle (10) (AAPA; FIG. 1).
Further, AAPA discloses that a conventional charge circuit interrupt device (27) includes contactors (34, 36) that can be opened to interrupt current flow (AAPA; FIG. 2; ¶16 of the applicant’s description).
AAPA is silent as to the on board battery charger being configured to attenuate a fundamental component of a voltage signal associated with power form the AC grid to generate a signal that has a bias value corresponding to a voltage on the AC grid, and to issue a command to open the contactors in response to a minimum value of the signal being less than a predetermined threshold value.
However, Kaneko discusses a system for the switching of a power supply that includes a voltage detector (20) for detecting an input AC voltage that includes a low-pass filter (LPF) (21) – which is known to attenuate a signal – receiving an alternate current (Kaneko, FIG. 1 – ¶4). Although it is not explicitly stated that the AC source is from a grid, because Kaneko discloses receiving an alternate current from a source, it would be obvious for a person of ordinary skill in the art to use grid power, as taught by AAPA. Further, it should be noted that by the very definition, a low-pass filter attenuates a fundamental component of the received signal. In this case, the fundamental component is the frequency. The high frequency is passed through the LPF and attenuated (Kaneko, ¶21). Thus, Kaneko discusses attenuating a fundamental component of a voltage signal associated with power from the AC grid. Kaneko further discusses an input AC-detecting voltage Vr, corresponding to an effective voltage output from the LPF (21) (Kaneko, FIG. 1, Abstract and ¶21). For the above reasons, Kaneko is interpreted to disclose attenuating a fundamental component of a voltage signal associated with power from the AC grid to generate an AC signal that has a bias value corresponding to a voltage on the AC grid.
	Kaneko further discusses Vr being compared in a comparator (22) with a reference voltage value – or predetermined threshold. An input AC detection voltage indicating that the input AC is a normal value of less than the prescribed voltage is outputted to the control unit (5) (Kaneko, ¶9). The control unit (5) sends out a cut-off voltage to a gate to stop the switching operation (Kaneko; ¶10).
	It would be obvious to one of ordinary skill to send the cut-off signal to the switches in the CCID of AAPA in order to open the switches and prevent current flow into the vehicle that would otherwise cause excessive current flows when in decline and prevent overcharging which can damage a vehicle (Kaneko, ¶1). 
Regarding claims 4 and 5, AAPA is silent as to the on-board battery charger including a filter, particularly a low-pass filter, configured to perform the attenuation of the fundamental component of the voltage signal.
Kaneko discloses a low-pass filter to attenuate a fundamental component of the voltage signal.  
It would be obvious to one of ordinary skill to provide the input AC voltage detector (20) of Kaneko with the battery charger (16) of Gale in order to prevent excessive current flows when in decline, which in turn prevents overcharging (Kaneko, Abstract).
Regarding claim 6, AAPA is silent as to the on board battery charger including a comparator configured to compare the minimum value with the predetermined threshold.
 Kaneko includes a comparator (22) to compare Vr with a reference value.
It would be obvious to one of ordinary skill to provide the input AC voltage detector (20) of Kaneko with the battery charger (16) of Gale in order to prevent excessive current flows when in decline, which in turn prevents overcharging (Kaneko, Abstract).
Regarding claim 7, AAPA is silent as to the on board battery charger including a controller configured to generate the command.
Kaneko includes a control unit 5 for controlling various aspects, including proving PWM control for driving the switching element (Kaneko, ¶[32]). 
It would be obvious to one of ordinary skill to provide the input AC voltage detector (20) of Kaneko with the battery charger (16) of Gale in order to prevent excessive current flows when in decline, which in turn prevents overcharging (Kaneko, Abstract).
Regarding claim 8, AAPA discloses a vehicle (12), with a high voltage battery (26) – or traction battery. An onboard charger (24) is configured to be electrically connected with an AC wall outlet (16) – otherwise known as an off board AC grid – via a charging cable (14).  The charge cable (14) is connected between the automotive vehicle (12) and an AC wall outlet (16). The charge cable (14) includes a CCID (18) external to the vehicle (10) (AAPA; FIG. 1).
Further, AAPA discloses that a conventional charge circuit interrupt device (27) includes contactors (34, 36) that can be opened to interrupt current flow (AAPA; FIG. 2; ¶16 of the applicant’s description).
AAPA is silent as to the on board battery charger being configured to attenuate a fundamental component of a voltage signal associated with power form the AC grid to generate a signal that has a bias value corresponding to a voltage on the AC grid, and to issue a command to open the contactors in response to a minimum value of the signal being less than a predetermined threshold value.
However, Kaneko discusses a system for the switching of a power supply that includes a voltage detector (20) for detecting an input AC voltage that includes a low-pass filter (LPF) (21) – which is known to attenuate a signal – receiving an alternate current (Kaneko, FIG. 1 – ¶4). Although it is not explicitly stated that the AC source is from a grid, because Kaneko discloses receiving an alternate current from a source, it would be obvious for a person of ordinary skill in the art to use grid power, as taught by AAPA. Further, it should be noted that by the very definition, a low-pass filter attenuates a fundamental component of the received signal. In this case, the fundamental component is the frequency. The high frequency is passed through the LPF and attenuated (Kaneko, ¶21). Thus, Kaneko discusses attenuating a fundamental component of a voltage signal associated with power from the AC grid. Kaneko further discusses an input AC-detecting voltage Vr, corresponding to an effective voltage output from the LPF (21) (Kaneko, FIG. 1, Abstract and ¶21). For the above reasons, Kaneko is interpreted to disclose attenuating a fundamental component of a voltage signal associated with power from the AC grid to generate an AC signal that has a bias value corresponding to a voltage on the AC grid.
	Kaneko further discusses Vr being compared in a comparator (22) with a reference voltage value – or predetermined threshold. An input AC detection voltage indicating that the input AC is a normal value of less than the prescribed voltage is outputted to the control unit (5) (Kaneko, ¶9). The control unit (5) sends out a cut-off voltage to a gate to stop the switching operation (Kaneko; ¶10).
	It would be obvious to one of ordinary skill to send the cut-off signal to the switches in the CCID of AAPA in order to open the switches and prevent current flow into the vehicle that would otherwise cause excessive current flows when in decline and prevent overcharging which can damage a vehicle (Kaneko, ¶1).
Regarding claims 10 and 11, AAPA is silent as to attenuating the fundamental component of the voltage signal including filtering – specifically low-pass filtering – the fundamental component of the voltage signal.
Kaneko discloses a low-pass filter to attenuate a fundamental component of the voltage signal.  
It would be obvious to one of ordinary skill to provide the input AC voltage detector (20) of Kaneko with the battery charger (16) of Gale in order to prevent excessive current flows when in decline, which in turn prevents overcharging (Kaneko, Abstract).
Regarding claim 12, AAPA is silent as to comparing the minimum value with the predetermined threshold.
Kaneko includes a comparator (22) to compare Vr with a reference value.
It would be obvious to one of ordinary skill to provide the input AC voltage detector (20) of Kaneko with the battery charger (16) of Gale in order to prevent excessive current flows when in decline, which in turn prevents overcharging (Kaneko, Abstract).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA and Kaneko in further view of Vinciarelli et al US5786992A.
Regarding claim 2, AAPA is silent as to the on board battery charger including a rectifier, a non-isolated DC-DC boost converter, and a voltage sensor connected between the rectifier and non-isolated DC-DC boost converter and configured to measure the voltage signal.
Vinciarelli discloses that it is known in the art to use the configuration of a rectifier and a non-isolated DC-DC boost converter in order to withdraw the maximum amount of possible power from an AC circuit. One example is illustrated in FIG. 1 which shows a rectifier 20 and a non-isolated DC-DC boost converter 10. Rectifier 20 is disclosed as outputting Vin (Vinciarelli, FIG. 1, Column 1, lines 25-50). Vinciarelli further discloses a reconfiguration controller 112 to measure Vin which shows that a sensor could be placed between the rectifier and the non-isolated DC-DC boost converter in order to measure the output from the rectifier (Vinciarelli, Column 10, line 65). The claims as presently recited do not state what the sensor is used for, thus, the sensor as recited is interpreted as being any sensor that detects a voltage.
It would be obvious to provide the circuitry of Vinciarelli  to the battery charger of Gale in order to provide a power conversion from an AC input voltage source and deliver power to a load at some predetermined value of a DC load voltage. The particular arrangement allows a device to withdraw a maximum possible amount of power from an AC source in order to provide efficient and optimal use of power (Vinciarelli, Column 1, lines 8-24). 
	Regarding claim 3,  AAPA is silent as to the on board battery charger including an isolated DC-DC boost converter and power factor correction circuitry connected between the non-isolated DC-DC boost converter and isolated DC-DC boost converter.
	Vinciarelli teaches an isolated DC-DC converter 62 and PFC controller integrated circuit 14. As illustrated in FIG. 1 of Vinciarelli, the PFC circuit 14 is arranged between the non-isolated DC-DC boost converter 10 and the isolated DC-DC converter 62. (Vinciarelli, FIG. 1).
	It would be obvious to provide the circuitry of Vinciarelli  to the battery charger of AAPA in order to provide a power conversion from an AC input voltage source and deliver power to a load at some predetermined value of a DC load voltage. The particular arrangement allows a device to withdraw a maximum possible amount of power from an AC source in order to provide efficient and optimal use of power (Vinciarelli, Column 1, lines 8-24).

Claims 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA and Kaneko in further view of Bhattacharya et al. US20170122230A1.
Regarding claim 9, AAPA is silent as to specifically measuring the voltage signal.
It is well known in the art to provide a sensor to measure the voltage input into a low pass filter. As an example, Bhattacharya discloses a peak detector 1306 which tracks the positive peaks of the voltage signal that are input into a low pass filter 1308 to remove high frequency noise (Bhattacharya, FIG. 13, ¶[69]).
It is obvious to one of ordinary skill in the art to provide the detector of Bhattacharya to the LPF, as discussed above, in order to ensure low amplitude peaks are not missed and avoid excessive discharge (Bhattacharya, ¶[68]).
Regarding claim 13, AAPA discloses a vehicle (12), with a high voltage battery (26) – or traction battery. An onboard charger (24) is configured to be electrically connected with an AC wall outlet (16) – otherwise known as an off board AC grid – via a charging cable (14).  The charge cable (14) is connected between the automotive vehicle (12) and an AC wall outlet (16). The charge cable (14) includes a CCID (18) external to the vehicle (10) (AAPA; FIG. 1).
Further, AAPA discloses that a conventional charge circuit interrupt device (27) includes contactors (34, 36) that can be opened to interrupt current flow (AAPA; FIG. 2; ¶16 of the applicant’s description).
AAPA is silent as to a voltage censor configured to measure a voltage signal associated with power from the AC grid, a filter configured to attenuate a fundamental component of the voltage signal to generate a signal that has a bias value corresponding to a voltage on the AC grid, a comparator configured to compare a minimum value of the signal with a predetermined threshold, and a controller configured to issue a command to open contactors of the charge circuit interrupt device responsive to the minimum value being less than a predetermined threshold.
However, Kaneko discusses a system for the switching of a power supply that includes a voltage detector (20) for detecting an input AC voltage that includes a low-pass filter (LPF) (21) – which is known to attenuate a signal – receiving an alternate current (Kaneko, FIG. 1 – ¶4). Although it is not explicitly stated that the AC source is from a grid, because Kaneko discloses receiving an alternate current from a source, it would be obvious for a person of ordinary skill in the art to use grid power, as taught by AAPA. Further, it should be noted that by the very definition, a low-pass filter attenuates a fundamental component of the received signal. In this case, the fundamental component is the frequency. The high frequency is passed through the LPF and attenuated (Kaneko, ¶21). Thus, Kaneko discusses attenuating a fundamental component of a voltage signal associated with power from the AC grid. Kaneko further discusses an input AC-detecting voltage Vr, corresponding to an effective voltage output from the LPF (21) (Kaneko, FIG. 1, Abstract and ¶21). For the above reasons, Kaneko is interpreted to disclose attenuating a fundamental component of a voltage signal associated with power from the AC grid to generate an AC signal that has a bias value corresponding to a voltage on the AC grid.
	Kaneko further discusses Vr being compared in a comparator (22) with a reference voltage value – or predetermined threshold. An input AC detection voltage indicating that the input AC is a normal value of less than the prescribed voltage is outputted to the control unit (5) (Kaneko, ¶9). The control unit (5) sends out a cut-off voltage to a gate to stop the switching operation (Kaneko; ¶10).
It would be obvious to one of ordinary skill to send the cut-off signal to the switches in the CCID of AAPA in order to open the switches and prevent current flow into the vehicle that would otherwise cause excessive current flows when in decline and prevent overcharging which can damage a vehicle (Kaneko, ¶1).
Kaneko is silent as to specifically including a voltage sensor configured to measure a voltage signal associated with power from the AC grid.
It is well known in the art to provide a sensor to measure the voltage input into a low pass filter. As an example, Bhattacharya discloses a peak detector 1306 which tracks the positive peaks of the voltage signal that are input into a low pass filter 1308 to remove high frequency noise (Bhattacharya, FIG. 13, ¶[69]).
It is obvious to one of ordinary skill in the art to provide the detector of Bhattacharya to the LPF, as discussed above, in order to ensure low amplitude peaks are not missed and avoid excessive discharge (Bhattacharya, ¶[68]).
Regarding claim 16, AAPA is silent as to the filter being a low pass filter.
Kaneko discloses a low-pass filter to attenuate a fundamental component of the voltage signal.  
It would be obvious to one of ordinary skill to provide the input AC voltage detector (20) of Kaneko with the battery charger (16) of Gale in order to prevent excessive current flows when in decline, which in turn prevents overcharging (Kaneko, Abstract).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA and in view of Kaneko  and Bhattacharya, in further view of Vinciarelli.
Regarding claim 14, AAPA is silent as to the on board battery charger including a rectifier, a non-isolated DC-DC boost converter, and a voltage sensor connected between the rectifier and non-isolated DC-DC boost converter and configured to measure the voltage signal.
Vinciarelli discloses that it is known in the art to use the configuration of a rectifier and a non-isolated DC-DC boost converter in order to withdraw the maximum amount of possible power from an AC circuit. One example is illustrated in FIG. 1 which shows a rectifier 20 and a non-isolated DC-DC boost converter 10. Rectifier 20 is disclosed as outputting Vin (Vinciarelli, FIG. 1, Column 1, lines 25-50). Vinciarelli further discloses a reconfiguration controller 112 to measure Vin which shows that a sensor could be placed between the rectifier and the non-isolated DC-DC boost converter in order to measure the output from the rectifier (Vinciarelli, Column 10, line 65). The claims as presently recited do not state what the sensor is used for, thus, the sensor as recited is interpreted as being any sensor that detects a voltage.
It would be obvious to provide the circuitry of Vinciarelli  to the battery charger of Gale in order to provide a power conversion from an AC input voltage source and deliver power to a load at some predetermined value of a DC load voltage. The particular arrangement allows a device to withdraw a maximum possible amount of power from an AC source in order to provide efficient and optimal use of power (Vinciarelli, Column 1, lines 8-24).
Regarding claim 15, AAPA is silent as to the on board battery charger including an isolated DC-DC boost converter and power factor correction circuitry connected between the non-isolated DC-DC boost converter and isolated DC-DC boost converter.
	Vinciarelli teaches an isolated DC-DC converter 62 and PFC controller integrated circuit 14. As illustrated in FIG. 1 of Vinciarelli, the PFC circuit 14 is arranged between the non-isolated DC-DC boost converter 10 and the isolated DC-DC converter 62. (Vinciarelli, FIG. 1).
It would be obvious to provide the circuitry of Vinciarelli  to the battery charger of AAPA in order to provide a power conversion from an AC input voltage source and deliver power to a load at some predetermined value of a DC load voltage. The particular arrangement allows a device to withdraw a maximum possible amount of power from an AC source in order to provide efficient and optimal use of power (Vinciarelli, Column 1, lines 8-24).

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA and in view of Kaneko  and Bhattacharya, in further view of Vinciarelli US578992A.
Regarding claim 17, AAPA is silent as to the on board battery charger further including a set-reset latch configured to receive input from the comparator and generate output for the controller.
It is common practice to provide a logic gate or set/reset unit to a comparator in order to generate an output for the controller. Kwon provides one of many examples and includes a comparison unit 131 and a set/reset determination unit 132 in control logic 130 (Kwon, FIG. 3, ¶[99]). The control logic 130 controls circuit 120. 
It would be obvious to provide the set/reset determination unit of Kwon to generate a logical output for the control unit 5 of Kaneko.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunter US20130193276A1 includes an on-board controller on a vehicle having a low pass filter to filter the AC signal.
Bouchez et al. US20110316465A1 is related to a method of controlling switches.
Isakson US20190348834A1 is related to a rectifier-based surge protection circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859